Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  The amendments may be entered and now the rejection is based on the Veith, Yu and Ye as previously applied to claim 6.  Specifically, in regard to the ionic conductivity, it is well understood in the art that liquid electrolytes have higher ionic conductivity than solid electrolytes.  Applicant’s arguments continue to focus on the composite solid electrolyte ionic conductivity disclosure in the secondary reference Yu.   However, a person of ordinary skill in the art would appreciate that the claimed ionic conductivity ranges are typical for the liquid electrolyte system described by Veith (which is the same electrolyte that is used in the instant application), see for example the newly cited NPL (Dahbi et al. “Comparative study of EC/DMC LiTFSI and LiPF6 electrolytes for electrochemical”) which teaches an ionic conductivity such as 10.7 mS/cm for EC/DMC LiPF6 1 M electrolyte (see section 4.1.1 Conductivity) which is the same electrolyte used in Veith (paragraph [0079]) and the examples of the instant specification (absent the silica).   
Therefore, even if the silica particles had the effect of halving the ionic conductivity (which is a cautious over estimation of the possible effect), the prior art would still be presumed to fall within the claimed range. Further, as shown in the NPL, ionic conductivity changes with temperature and as the temperature of the instantly claimed electrolyte during ionic conductivity measurement is not specified, the prior art is further taken to have the claimed properties depending on the temperature of the electrolyte (i.e. any negative effect the silica particles have on ionic conductivity could be recovered by elevating the temperature of the electrolyte for ionic conductivity measurement).
In regard to the combination with Ye - as the combination of Veith and Yu has already obviated the ability to make the silica particles hollow to enhance ionic conductivity, a person of ordinary skill in the art would appreciate that in the combination with Ye, the silica nanorods would also be hollow to achieve the desired effects described by Yu.   The desirability to optimize the aspect ratio of the silica nanorods is found in Ye as such resulted in enhanced ballistic (shear thickening) properties which is clearly desired in Veith (see abstract and title).  Ye conclusively shows that aspect ratios of 5 and 8 had enhanced ballistic properties (see Table 1 and Figure 2), and a person of ordinary skill in the art would appreciate that these results would predictably occur for hollow nanorods as well because the mechanism of the particles colliding and not being able to move past each other which causes shear thickening (see 2.2 Rheological Characterization of Ye) would be applicable regardless of whether the particles are hollow or not (i.e. the ability of the nanorods to move past each other during an impact is a property of the aspect ratio and is not significantly affected by whether the rods are hollow or not).  
The prior art applied are all from the same field of endeavor, include a finite number of possible arrangements and have been studied extensively with physical results to compare and therefore any of these rationales may apply:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way (i.e., predictably); 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Further, it is clear from the obviousness statements provided in the rejection of record that thes motivation for these combinations, substitutions or techniques are clearly articulated in accordance with MPEP § 2143. Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723